ho

|

Abdul Hassan Law Group, PLLC
215-28 Hillside Avenue

Nee nett mre nae al

 

 

. i DEC 0 2 2019
Queens Village, New York, 11427 Soe
Abdul K. Hassan, Esq. Tel: 718-740-1000
Email: abdul@abdulhassan.com Fax: 718-740-2000
Employment and Labor Lawyer Web: www.abdulhassan.com
December 1, 2019
Via ECF
Hon. Alison J. Nathan, USDJ
United States District Court, SDNY
40 Foley Square, Courtroom: 906
New York, NY 10007
Tel: 212-805-0278
Re: Saenz v. S.W. Management LLC et al
Case #: 19-CV-5717 (AJN)
Motion for Extension of Time
Dear Judge Nathan:
0 My firm represents Plaintiff in the above-referenced action, and I respectfully write on
S behalf of the parties to request a brief one-week extension of the December 1, 2019 deadline for

the filing of a motion for settlement approval, etc. This request is being made because the parties
ged need the additional time to finalize the required papers. We are also conferring as to Magistrate-
ORE Judge consent. No prior request for an adjournment of this deadline was made.

| We thank the Court in advance for its time and consideration.

Respectfully submitted,
Abdul Hassan Law Group, PLLC
/s/ Abdul Hassan

| (2/ ali
By: Abdul K. Hassan, Esq. sO inal ag / +

ce: Defense Counsel via ECF

 

HON. AVISON J. NATHAN
LINITEN STATES DISTRICT JUDGE

 

 

 
